      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 1 of 14




                     THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ASHH, INC., D/B/A OOZE                      §
 WHOLESALE,                                  §
             Plaintiff                       §    Case No. _________________
 v.                                          §
                                             §    (Jury Demand)
 URZ TRENDZ LLC,                             §
          Defendant                          §

                                        COMPLAINT

        NOW COMES Plaintiff ASHH, Inc., d/b/a Ooze Wholesale (“Ooze”), by and

through its undersigned counsel, and for its Complaint against Defendant URZ Trendz

LLC (“Defendant”), states as follows:

                                          PARTIES

        1.       Ooze is a Michigan corporation with its principal place of business located

at 13231 Northend Avenue, Oak Park, Michigan 48237.

        2.       Defendant is a limited liability company organized under the laws of Texas

with its principal place of business at 7400 Harwin Drive, Suite 168, Houston, Texas

77036. Defendant can be served through its registered agent, Muhammad U. Ghafoor, at

7400 Harwin Drive, Suite 168, Houston, Texas 77036.

                                JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction over the claims in this action

pursuant to 15 U.S.C. § 1121, 28 U.S.C. § 1331, and 28 U.S.C. § 1338 in that this case

arises under the Lanham Act, 15 U.S.C. §§ 1051 et seq.




                                              1
66299\429880\263994902.v3
      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 2 of 14




        4.      This Court has personal jurisdiction over the Defendant because it is a

company organized under the laws of Texas with its principal place of business in

Houston, Texas.

        5.      Venue is appropriate in this Court under 28 U.S.C. § 1391 because a

substantial part of the events giving rise to Ooze’s claims occurred in this District and

because Defendant is subject to personal jurisdiction in this District.

                                FACTUAL BACKGROUND

        6.       Ooze is a distributor of smoking accessory products throughout the United

States.

        7.       Ooze’s flagship brand is OOZE, which is the brand name of one of the best-

selling vaporizer batteries worldwide. Authentic OOZE brand vaporizer batteries are

highly regarded for their quality, and Ooze takes great care to assure the quality and

consistency of its products.

        8.      Among other registrations, Ooze is the owner of the following U.S.

Trademark Registration (the “OOZE Trademark”): U.S. Reg. No. 6,011,259, registered

March 17, 2020, for the standard character mark TWIST in connection with “batteries;

battery chargers” in International Class 9, and first used in commerce in April of 2015.

        9.      A true and correct copy of the registration certificate for the OOZE

Trademark is attached as Exhibit A.

        10.     The OOZE Trademark is used extensively throughout the United States on

vaporizer pen batteries and battery chargers, including in the State of Texas.

        11.     Ooze has established valuable and enforceable rights in its trademarks

through bona fide and continuous use of its marks in commerce and related advertising.



                                              2
66299\429880\263994902.v3
      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 3 of 14




        12.     The OOZE Trademark symbolizes the goodwill of Ooze and is an intangible

asset of substantial commercial value. The mark is inherently strong as a result of Ooze’s

extensive sales, advertising, and promotional efforts.

        13.     Ooze has spent considerable sums establishing the OOZE Trademark in

the minds of its consumers and public and has established itself as a source of high-

quality smoking accessories and products.

        14.     In addition to the OOZE Trademark, Ooze has created, manufactured, and

sold products containing distinctive Ooze marks, designs, and branding, including Ooze’s

signature drip marks (collectively the “OOZE Trade Dress”). Relevant examples are

included below:




        15.     The OOZE Trade Dress was adopted to create recognizable indicia that

Ooze is the source of the product.



                                            3
66299\429880\263994902.v3
      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 4 of 14




        16.     The OOZE Trade Dress is inherently distinctive and non-functional,

including in some instances strong, well-recognized, and valid trademarks. It represents

the source of Ooze’s products sold in association therewith, and a substantial goodwill of

Ooze throughout the United States, including the State of Texas.

        17.     Collectively, the OOZE Trademark and the OOZE Trade Dress make up the

“OOZE IP”.

        18.     The OOZE IP has come to identify Ooze’s goods and distinguish them from

the goods of others.

        19.     Upon information and belief, Defendant is responsible for manufacturing,

distributing, and/or selling vaporizer products and accessories through interstate

commerce in packaging that infringes upon the OOZE IP (the “Accused Product”).

        20.     As discovered at a recent tradeshow, Defendant is presently marketing,

selling, and soliciting sales for the Accused Product.

        21.      As shown below, the Accused Product, which were placed on display at a

recent trade show, demonstrate that the packaging of Defendant’s Accused Product was

intentionally designed to mimic the OOZE Trademark and the OOZE Trade Dress to thus

benefit from Ooze’s goodwill and reputation:




                                             4
66299\429880\263994902.v3
      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 5 of 14




        22.     As the above image reflects, Defendant is selling and distributing the

Accused Product, which intentionally mimics the distinctive design, logo, trademarks and

trade dress of Ooze. In relevant part, Defendant’s Accused Product utilizes: (1) the mark

“TWIST”, which is identical to the OOZE Trademark and (2) the line of drips, which is

confusingly similar to the OOZE Trade Dress.

        23.     Defendant’s Accused Product creates a likelihood of confusion with

consumers, including by:

                a.          Using the OOZE IP in the same channels of trade, including

                            marketing and selling the Accused Product at vaporizer trade

                            shows, in brick-and-mortar wholesale establishments, and online;


                                                  5
66299\429880\263994902.v3
      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 6 of 14




                b.          Using marks that are likely to cause confusion as to the source of

                            the goods;

                c.          Using similar marks to market and sell goods that are highly similar

                            and related;

                d.          Selling and soliciting sales at tradeshows in the same market as

                            Ooze for vaporizer pens and batteries;

                e.          Using packaging that displays similar branding and products,

                            including but not limited to the signature Ooze drip marks and

                            TWIST trademark.

        24.     By offering the Accused Product in the market place using an identical mark

and packaging confusingly-similar to the authentic OOZE brand packaging, Defendant

has misled the public into believing that the Accused Product is from the same source or

origin as, or affiliated with, or approved by, Ooze.

        25.     Ooze has not authorized Defendant’s use of the OOZE IP.

        26.     Defendant offers and sells the Accused Product within the exact class

under which Ooze has valid, federal trademark protection, namely International Class 9

(batteries and chargers for electronic cigarettes).

        27.     Ooze reasonably fears that this confusion will quickly destroy Ooze’s

reputation for quality and will further deplete the OOZE brand product value, the OOZE

IP value, and the goodwill that Ooze has cultivated amongst its customers.

        28.     Ooze has been and continues to suffer substantial damages resulting from

Defendant’s infringement as alleged herein.




                                                   6
66299\429880\263994902.v3
      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 7 of 14




          29.    Ooze’s damages, at least in part, cannot be adequately measured or fully

remedied by monetary damages.

          30.    Defendant is well aware of the goodwill and market value of the OOZE IP,

as it markets its own deceptively similar Accused Product to improperly capitalize upon

that goodwill.

          31.    Defendant’s willful and intentional misconduct, described above, is

depriving Ooze of the absolute right to control the quality of OOZE brand products,

including those sold using the OOZE Trademark and/or the OOZE Trade Dress.

          32.    Further, consumers deceived by Defendant’s Accused Product will

purchase Defendant’s products instead of Ooze’s authentic products.

          33.    As a direct and proximate result of Defendant’s actions, Ooze has suffered

irreparable harm, and unless Defendant’s conduct is enjoined by this Court, Ooze will

continue to suffer actual economic damages in the form of lost sales, revenues, and

profits, as well as immediate and irreparable harm for which it has no adequate remedy

at law.

          34.    All conditions precedent to this action have been satisfied, waived,

excused, or performance would be futile.

                             COUNT I – FEDERAL TRADEMARK
                                     INFRINGEMENT
                                    (15 U.S.C. § 1114)

          35.    Ooze realleges all the foregoing paragraphs as if same were fully set forth

herein.

          36.    Ooze owns valid and enforceable rights in the OOZE Trademark in

connection with all of the goods at issue in this case by virtue of its extensive use,



                                               7
66299\429880\263994902.v3
      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 8 of 14




promotion, and advertisement of the marks in interstate commerce, as well as its federally

registered trademarks, and it has possessed such rights at all times material hereto.

        37.     Defendant has actual and constructive notice of Ooze’s federal trademark

rights, and it has adopted and used a trademark that is confusingly similar to the OOZE

Trademark in conjunction with the distribution, offer of sale, and sale of vaporizer

batteries, vaporizer products, and/or other accessories or products in interstate

commerce.

        38.     Defendant has no right or authority to distribute, sell, or otherwise offer in

commerce any products bearing the OOZE Trademark.

        39.     Defendant has continued to sell and otherwise offer in commerce goods

and packaging using a trademark confusingly similar to the OOZE Trademark, said

trademark bearing on and mimicking the OOZE Trademark, and Defendant may continue

doing so despite its violations of law.

        40.     Defendant’s use of the OOZE Trademark without the authorization of Ooze

has caused, and will continue to cause, a likelihood of confusion among consumers and

potential consumers as to the source or origin of Defendant’s products and the

sponsorship or endorsement of those goods by Ooze.

        41.     Defendant’s actions constitute willful, knowing, and intentional infringement

of the OOZE Trademark under 15 U.S.C. § 1114.

        42.     As a direct and proximate result of Defendant’s willful misconduct, Ooze

has suffered irreparable harm to the value and goodwill associated with the OOZE

Trademark and its reputation in the industry.




                                               8
66299\429880\263994902.v3
      Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 9 of 14




        43.     Unless Defendant is restrained from further infringement of the OOZE

Trademark, Ooze will continue to be irreparably harmed.

        44.     Ooze has no adequate remedy at law that will compensate for the

continued, irreparable harm that it will suffer if Defendant’s willful misconduct is allowed

to continue.

        45.     As a direct and proximate result of Defendant’s willful misconduct, Ooze

has suffered damages to the valuable OOZE Trademark and other damages in an amount

to be proved at trial.

        46.     All of Defendant’s infringing activities have been performed through use in

interstate commerce.

        47.     Given all of the foregoing, this is an exceptional case under

15 U.S.C. § 1117(a).

                              COUNT II – FEDERAL UNFAIR
                                    COMPETITION
                                 (15 U.S.C. § 1125(a))

        48.     Ooze realleges all the foregoing paragraphs as if same were fully set forth

herein.

        49.     Ooze is the owner of the OOZE Trade Dress, which is inherently distinctive,

non-functional, and identifies products bearing the OOZE Trade Dress, including products

distributed and sold to consumers in the State of Texas, with Ooze.

        50.     Through its unauthorized use of the OOZE Trade Dress, and in violation of

15 U.S.C. § 1125(a), Defendant has used and uses in commerce a slogan, trade dress,

word, term, name, symbol, or device, or any combination thereof, or a false designation

of origin, false or misleading description of fact, or false or misleading representation of



                                              9
66299\429880\263994902.v3
     Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 10 of 14




fact, which was or is likely to cause confusion or to cause mistake, or to deceive as to an

affiliation, connection, or association with Ooze.

        51.     Defendant’s conduct has been designed to unfairly compete with Ooze by

latching onto the goodwill of the Ooze brand by creating false and misleading

associations.

        52.     Defendant has also engaged in commercial advertising and promotions that

misrepresent the nature, characteristics, and qualities of its products by improperly

associating its products with Ooze’s goods and commercial activities, through the use of

elements of the OOZE Trade Dress.

        53.     As a direct and proximate result of Defendant’s willful misconduct, Ooze

has suffered and continues to suffer irreparable harm to the value and goodwill associated

with the OOZE Trade Dress and Ooze’s reputation as a distributor of high-quality

products.

        54.     There is no adequate remedy at law to fully compensate Ooze and make it

whole for damages that have been caused by Defendant’s unlawful acts and any

subsequent and additional unfair competition by Defendant, unless future unlawful acts

and unfair competition of this nature are permanently enjoined by this Court.

        55.     All of Defendant’s improper activities have been performed through use in

interstate commerce.

        56.     Given all the foregoing, this is an exceptional case under 15 U.S.C. § 1117.

                            COUNT III – TEXAS COMMON LAW
                                UNFAIR COMPETITION

        57.     Ooze realleges all the foregoing paragraphs as if same were fully set forth

herein.


                                              10
66299\429880\263994902.v3
     Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 11 of 14




        58.     Ooze is the owner of the OOZE Trade Dress, which is inherently distinctive,

non-functional, and identifies products bearing the OOZE Trade Dress, including products

distributed and sold to consumers in the State of Texas, with Ooze.

        59.     Without Ooze’s authorization, consent, and without any license whatsoever

from Ooze, Defendant has used (and continues to use) trade dress confusingly similar to

the OOZE Trade Dress in order to promote its own products, to sell its own products, and

to improperly create an association between Ooze and Defendant.

        60.     Defendant’s conduct as alleged in this action, including its misappropriation

of the OOZE Trade Dress constitutes infringement, misappropriation, and misuse of the

OOZE Trade Dress, resulting in Defendant’s unjust enrichment and violation of Ooze’s

rights under Texas common law.

        61.     Defendant has engaged in this conduct knowingly, willfully, and in bad faith,

justifying the assessment of increased, exemplary, and/or punitive damages against

Defendant.

        62.     Defendant’s unlawful and willful conduct has caused and is causing harm

to Ooze’s reputation and goodwill of the OOZE Trade Dress.

        63.     Defendant’s conduct has caused and will continue to cause great and

irreparable injury to Ooze.

        64.     Unless and until Defendants’ such conduct is restrained by the Court, it will

continue to cause Ooze great and irreparable injury.

        65.     There is no adequate remedy at law to fully compensate Ooze and make it

whole for the damages that have been caused by Defendant’s unlawful acts and any




                                              11
66299\429880\263994902.v3
     Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 12 of 14




subsequent and additional infringement of OOZE IP by Defendant, unless future unlawful

acts and infringement of this nature are permanently enjoined by this Court.

                                            RELIEF REQUESTED

        WHEREFORE, Ooze respectfully requests that this Court enter a judgment in its

favor and against Defendant, and award Ooze relief as follows:

       A.       Entering judgment in Ooze’s favor and against Defendant, finding

Defendant in violation of all counts of the Complaint;

       B.       Entering judgment that, in all instances, Defendant acted in bad faith,

willfully, intentionally, and/or in malicious disregard of Ooze’s lawfully protected rights;

       C.       Permanently enjoining Defendant, its affiliates, subsidiaries, parents, and

their respective officers, agents, servants, attorneys, and employees, and all persons in

active concert or participation with them, and mandating that Defendant forever cease

and desist and refrain from, anywhere in the world:

                i.          Directly   or    indirectly   importing,   manufacturing,   distributing,

        advertising, promoting, making, purchasing, offering for sale, or selling any

        products, using the OOZE Trademark or any element of the OOZE Trade Dress;

                ii.         Committing any acts calculated to cause purchasers to believe that

        the products are sold under the control or supervision of Ooze when they are not;

                iii.        In any way infringing or damaging the OOZE Trademark or OOZE

        Trade Dress;

                iv.         Importing, shipping, delivering, distributing, returning, or otherwise

        disposing of, in any manner, products or inventory not authorized by Ooze to be




                                                     12
66299\429880\263994902.v3
     Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 13 of 14




        sold or offered for sale in the United States bearing the OOZE Trademark or the

        OOZE Trade Dress;

                v.          Otherwise unfairly competing with Ooze in any manner;

                vi.         Attempting, causing, or assisting any of the above-described acts,

        including, but not limited to, enabling others to conduct the scheme described

        above, or by passing along information to others to allow them to import,

        manufacture, distribute, advertise, promote, make, purchase, offer for sale, or sell

        products, including, but not limited to, using the OOZE Trademark or OOZE Trade

        Dress; and

                vii.        Forming or causing to be formed any corporation, partnership, or

        other entity that engages in any of the conduct described above.

        D.      Ordering Defendant to recall from distribution and surrender for destruction

        all products, order forms, price lists, labels, advertisements, brochures, catalogs,

        packaging materials and other materials incorporating or imitating the OOZE

        Trademark or the OOZE Trade Dress

        E.      Ordering Defendant to pay damages as follows:

                i.      Awarding Ooze damages to the full extent provided by 15 U.S.C. §

        1117 in an amount as yet to be determined;

                ii.     Awarding Ooze damages to the full extent provided by Texas state

        common law in an amount as yet to be determined;

                iii.    Awarding Ooze the costs of this action and its reasonable attorneys’

        fees;




                                                  13
66299\429880\263994902.v3
     Case 4:21-cv-02949 Document 1 Filed on 09/10/21 in TXSD Page 14 of 14




                iv.     Awarding Ooze prejudgment interest on each of the foregoing

        monetary awards;

                v.      Awarding such other and further relief as this Court deems just and

        proper.

                                            Respectfully Submitted,

                                            /s/ William D. Cramer
                                            WILLIAM D. CRAMER
                                            Attorney in Charge
                                            Texas Bar No. 00790527
                                            SDTex Bar No. 2608833
                                            BCramer@ClarkHill.com
                                            Clark Hill PLC
                                            901 Main Street, Suite 6000
                                            Dallas, Texas 75202
                                            Telephone: (214) 651-2038
                                            Facsimile: (214) 659-4070

                                            ERNESTO ALVAREZ, JR.
                                            Of Counsel
                                            Texas Bar No. 24100117
                                            SDTex Bar No. 3425348
                                            EAlvarez@ClarkHill.com
                                            Clark Hill PLC
                                            909 Fannin Street, Suite 2300
                                            Houston, Texas 77010
                                            Telephone: (713) 951-5600
                                            Facsimile: (713) 951-5660

                                            Attorneys for Plaintiff
                                            ASHH Inc., d/b/a Ooze Wholesale




                                              14
66299\429880\263994902.v3
